Exhibit 10.11

Comarco, Inc.

2005 Employee Stock Option Plan

Stock Option Agreement

This Agreement dated as of                     , between Comarco, Inc., a
corporation organized under the laws of the State of California (the “Company”),
and the individual identified in paragraph 1 below, currently residing at the
address set out at the end of this Agreement (the “Optionee”).

1. Grant of Option. Pursuant and subject to the Company’s 2005 Employee Stock
Option Plan (as the same may be amended from time to time, the “Plan”), the
Company grants to you, the Optionee identified in the table below, an option
(the “Option”) to purchase from the Company all or any part of a total of the
number of shares identified in the table below (the “Optioned Shares”) of the
common stock in the Company (the “Stock”), at the exercise price per share set
out in the table below.

 

Optionee          Number of Shares          Exercise Price Per Share         
Grant Date          Expiration Date1         

2. Character of Option. The Company grants to the Optionee the right, which
hereby designated as a “Nonqualified Stock Option”, to purchase all or any
portion of the above granted options, at the purchase price listed above (the
“Exercise Price Per Share”), which price has been determined to be not less than
the fair market value of the Stock per share on the date of this Agreement. The
Option is subject to the terms and conditions stated in this Agreement and in
the Plan.

3. Expiration of Option. This Option shall expire at 5:00 p.m. on the Expiration
Date or, if earlier, the date specified in whichever of the following applies:

 

  (a) If the termination of your employment or other association is on account
of your disability, the date preceding the first anniversary of the date your
employment ends.

 

  (b) If you die while employed or otherwise associated with the Company and its
Affiliates, or within three (3) months after your employment or other
association ends, the date preceding the first anniversary of your death.

 

  (c) In all other cases, three (3) months after your employment or other
association ends.

4. Exercise of Option. Until fully exercisable or expiration if earlier, this
Option shall become exercisable at the times and in the percentages specified on
Exhibit A. However, this Option shall not become exercisable for any fractional
share, which fraction, if any, shall become available as of the subsequent
exercise installment at which an even number of shares results. Furthermore,
during any period that this Option remains outstanding after your employment or
other association with the Company and its Affiliates ends, you may exercise it
only to the extent it was exercisable immediately prior to the end of your
employment or other association. The procedure for exercising this Option is
described in Section 7.1(f) of the Plan.

--------------------------------------------------------------------------------

1 Not later than the day immediately preceding the tenth anniversary of the
Grant Date.



--------------------------------------------------------------------------------

5. Transfer of Option. Except as provided in Section 6.3 of the Plan (if so
provided by the Committee), you may not transfer this Option except by will or
the laws of descent and distribution, and, during your lifetime, only you may
exercise this Option.

6. Incorporation of Plan Terms. This Option is granted subject to all of the
applicable terms and provisions of the Plan, including but not limited to the
limitations on the Company’s obligation to deliver Optioned Shares upon exercise
set forth in Section 9 (Settlement of Awards).

7. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of California, without regard to the conflict of laws
principles thereof and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of you. Capitalized terms used but not
defined herein shall have the meaning assigned under the Plan. This Agreement
may be executed in one or more counterparts all of which together shall
constitute but one instrument.

8. Tax Consequences. The Company makes no representation or warranty as to the
tax treatment to you of your receipt or exercise of this Option or upon your
sale or other disposition of the Optioned Shares. You should rely on your own
tax advisors for such advice.

Remainder Of This Page Intentionally Left Blank



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Agreement as a sealed
instrument as of the date first above written.

 

COMARCO, INC.     By:              

 

Title:

           Signature of Optionee         Optionee’s Address:                   
             



--------------------------------------------------------------------------------

EXHIBIT A

VESTING SCHEDULE

For Employees and Board Members Serving Less Than 2 Years

 

Date

   Number of Shares  

1st anniversary of grant date

   25 %

2nd anniversary of grant date

   25 % (1)

3rd anniversary of grant date

   25 %

4th anniversary of grant date

   25 %

    Signature of Optionee

 

(1) For board members, upon the 3rd anniversary of being elected as a board
member, options become 100% vested.



--------------------------------------------------------------------------------

EXHIBIT A

VESTING SCHEDULE

For Board Members Serving More Than 2 Years

 

Date

   Number of Shares

6-month anniversary of grant date

   100%

 

 

    Signature of Optionee